` TDCJ Offender Details' Page l of 2

jr fe el 3 61 - 02
n NeW Of¥€t?der »'Search

 

TEXAS_ DEFARTMENT QF CR|N!'NAL JUST|QE

     

Offender lnformation Details
`

S|D Number: n _ 05643707

TDCJ Number: 01710309

Name: \ HANSBERGER,|V|ATTHEW CAl\llERON
Race: . _ W d
Gender: ' lVl

DOB: 1971-05-17

Maximum Sentence Date: 2031-04-08

Current Faci|ity: M _

Projected Release Date: 2031-04-08

Parole E|igibility Date: 2021-04-07

Offender Visitation Eligible: YLS

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because thi_s information is subject t_o change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Re|ease pate: ` Offender is not scheduled for release at this time.
scheduled Re|ease Type: Will be determined when release date is scheduled
scheduled Re|ease Loeati°m Will be determined When release date is scheduled

 

 

. Paw'€R@v'ew lnf°rmaf'°“

 

Offense History:

 

Offense Senten¢e Case Sentence (YY-
Date Offense Date No. M\vl-DD)

County

 

 

 

http://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid=O5 643 707 , 8/19/2015